IN THE SUPREME COURT OF TENNESSEE
                            AT NASHVILLE
                                February 9, 2017 Session

 STATE OF TENNESSEE V. CHRISTOPHER SCOTTIE ITZOL-DELEON

              Appeal by Permission from the Court of Criminal Appeals
                        Criminal Court for Davidson County
                  No. 2012-D-3022       Mark J. Fishburn, Judge


                No. M2014-02380-SC-R11-CD – Filed August 25, 2017


We granted the State’s application for permission to appeal in this case in order to
determine (1) whether we should expressly overrule our decision in State v. Barney, 986
S.W.2d 545 (Tenn. 1999), and (2) whether the Court of Criminal Appeals erred in
merging two of the Defendant’s convictions. We expressly overrule Barney and hold that
double jeopardy principles apply when determining whether multiple convictions of
sexual offenses arise from a single act of sexual assault. We further hold that, in light of
the factors we adopt herein, under the facts and circumstances of this case, the Court of
Criminal Appeals did not err in merging two of the Defendant’s multiple convictions.
Accordingly, albeit for different reasons, we affirm the judgment of the Court of Criminal
Appeals.
                    Tenn. R. App. P. 11 Appeal by Permission;
                Judgment of the Court of Criminal Appeals Affirmed;
                           Remanded to the Trial Court

JEFFREY S. BIVINS, C.J., delivered the opinion of the Court, in which CORNELIA A. CLARK,
SHARON G. LEE, HOLLY KIRBY, and ROGER A. PAGE, JJ., joined.

Herbert H. Slatery III, Attorney General and Reporter; Andrée S. Blumstein, Solicitor
General; Leslie E. Price, Senior Counsel; Glenn Funk, District Attorney General; and
Janice Norman, Assistant District Attorney General, for the appellant, the State of
Tennessee.

Dawn Deaner, District Public Defender; Jeffrey A. DeVasher (on appeal), Laura J. Getz
and Mary Kathryn Harcombe (at trial), Assistant Public Defenders, Nashville, Tennessee,
for the appellee, Christopher Scottie Itzol-Deleon.
                                              OPINION

                               Factual and Procedural Background

       This matter involves repeated sexual molestations of the victim, who was twelve
years old at the time of the trial, by her stepfather, the Defendant.1 The Defendant was
tried before a jury for these offenses and convicted of one count of attempt to commit
aggravated sexual battery, four counts of aggravated sexual battery, and three counts of
rape of a child. The trial court subsequently sentenced the Defendant to an effective term
of forty years.
       Upon review on direct appeal, the Court of Criminal Appeals affirmed all of the
Defendant’s convictions but merged the conviction of attempt to commit aggravated
sexual battery with one of the child rape convictions. State v. Itzol-Deleon, No. M2014-
02380-CCA-R3-CD, 2016 WL 1192806, at *25, 34 (Tenn. Crim. App. Mar. 28, 2016),
perm. appeal granted (Tenn. Aug. 18, 2016). The Court of Criminal Appeals also
determined that the trial court had erred in sentencing the Defendant. Accordingly, the
Court of Criminal Appeals modified the Defendant’s sentence to an effective term of
twenty-five years.2 Id. at *32–33.
        Although the State adduced a significant amount of proof in support of the
multiple charges of sexual offenses that it brought against the Defendant, all of which
resulted in the jury convicting the Defendant as set forth above, the issues before us in
this appeal may be determined on the basis of the proof underlying just two of the
Defendant’s convictions. Therefore, out of respect for the victim’s privacy, we will
restrict our summary of the proof to that which is necessary to resolve the specific issues
before us. A comprehensive summary of the proof may be found in the Court of
Criminal Appeals’ opinion. See id. at *2–21.
        The victim testified that, while she was in fourth or fifth grade, she was living with
her mother and the Defendant. One weekend morning, she woke up and saw a note on
the television in her bedroom that her mother had gone to work. She began watching the

        1
            All of the molestations were alleged to have occurred between January 1, 2010, and July 31,
2012.
        2
          The trial court sentenced the Defendant to forty years for each of the rape convictions and
ordered the Defendant to serve all of his sentences concurrently, for an effective term of forty years. The
Court of Criminal Appeals determined that the proof at trial did not establish that the rape offenses had
been committed on dates that, due to subsequent changes in our sentencing statutes, allowed for the
imposition of forty-year terms. Accordingly, the Court of Criminal Appeals modified the Defendant’s
sentence for each rape to twenty-five years, the maximum term provided for under the applicable statutes,
and remanded for the entry of corrected judgment orders reflecting the modified sentences. Itzol-Deleon,
2016 WL 1192806, at *33–34. The majority of the Court of Criminal Appeals chose not to remand the
matter to the trial court for a reconsideration of its judgment ordering concurrent service. See id. The
State has not appealed this issue.

                                                    2
movie Lemonade Mouth. The Defendant came into her bedroom and climbed into bed
and got under the covers with her. The victim’s back was facing the Defendant. The
Defendant pulled down the victim’s pants, and she felt something on her back, which she
assumed was the Defendant’s penis.3 The victim testified that she felt the Defendant’s
penis “[a]bove [her] butt” and between her thighs. The victim testified that the
Defendant was moving his body “up and down.” The victim stated that, by “above her
butt,” she meant that the Defendant’s penis was outside of her rectum. She could feel the
Defendant’s penis on the outside of her “butt cheeks” as he rubbed it between her legs.
She indicated on cross-examination that the Defendant’s penis went into her “private
part”4 “a little bit.” After she felt “something watery or very slimy” on the “outside” of
her “private part,” she got out of bed and went to the bathroom. The Defendant left her
room.
       Because the victim testified about more instances of molestation by the Defendant
than were charged, the State provided an election of offenses. With respect to the
Defendant’s actions while the victim watched Lemonade Mouth, the State set forth its
election as follows:
               Count One of the Indictment alleges an act of Aggravated Sexual
        Battery against [the victim] (D.O.B. 4/30/2001), and refers to the following
        conduct: the defendant rubbed his penis against the victim’s butt. The
        victim testified that she was watching Lemonade Mouth in her bedroom
        when the defendant came into her room and got in bed with her. The
        defendant pulled the victim’s pants down and began moving his penis back
        and forth against the victim’s buttocks. The victim testified that she felt
        something watery on her private part, and when the incident was over, it
        hurt when she used the bathroom. This incident occurred at the Scott
        Valley duplex where the victim and defendant lived.
        ....
               Count Three[5] of the Indictment alleges an act of Rape of a Child
        against [the victim] (DOB: 4/30/2001) and refers to the following conduct:
        the defendant penetrated the victim’s genital area with his penis. The
        victim testified that she was watching Lemonade Mouth in her bedroom
        when the defendant came into her room and got in bed with her. The
        defendant pulled the victim’s pants down and began moving his penis back
        3
         During her testimony, the victim referred to the Defendant’s penis as his “private part.” When
shown a drawing of a naked man, she identified the penis as the body part she was calling “private part.”
        4
          When shown a drawing of a woman’s naked body, the victim identified the genital area as the
area she was describing as her “private part.”
        5
            The trial court dismissed Count Two at the State’s request.


                                                       3
      and forth against the victim’s genital area between her legs. The victim
      testified that his private part touched her on the inside and outside of her
      private part. She said she felt something watery on her private part, and
      when the incident was over, it hurt when she used the bathroom. This
      incident occurred at the Scott Valley duplex where the victim and defendant
      lived.
       After deliberating, the jury convicted the Defendant on Count One of the lesser-
included offense of attempt to commit aggravated sexual battery. As to Count Three, the
jury convicted the Defendant of the charged offense, rape of a child. With one judge
dissenting, the Court of Criminal Appeals subsequently merged these two convictions on
the basis of this Court’s opinion in Barney. Itzol-Deleon, 2016 WL 1192806, at *25. We
granted the State’s application for permission to appeal in order to address whether the
Court of Criminal Appeals erred by merging the Defendant’s conviction of attempt to
commit aggravated sexual battery with his conviction of rape of a child on the basis of
Barney.
                                        Analysis
                                         Barney
        In Barney, the defendant was convicted of eleven counts of rape of a child and
seven counts of aggravated sexual battery, all involving the same victim. 986 S.W.2d at
546. Relying on this Court’s decision in State v. Anthony, 817 S.W.2d 299 (Tenn. 1991),
the defendant argued that five of the aggravated sexual battery convictions offended due
process because those crimes had been “essentially incidental” to his commission of the
associated child rape offenses. Barney, 986 S.W.2d at 547–48. The proof at trial
established that, as to the five challenged convictions, the defendant first had rubbed the
victim’s penis with his hand and then performed fellatio on the victim. Id. at 546. The
manual rubbing formed the basis for the aggravated sexual battery convictions, and the
fellatio formed the basis for the rape of a child convictions. Id. at 547–48.
        In Anthony, this Court considered consolidated appeals from cases in which the
defendants had been convicted of armed robbery and aggravated kidnapping, “in each
instance growing out of a single criminal episode.” 817 S.W.2d at 300. In each case, the
defendant had robbed a place of business and, during the course of the robbery, had
detained one or more persons connected with the business. This Court framed the issue
as “the propriety of a kidnapping conviction where detention of the victim is merely
incidental to the commission of another felony, such as robbery or rape.” Id. Concluding
that a double jeopardy analysis was “inadequate in resolving” this issue, the Court turned
to a due process analysis under the Tennessee Constitution. Id. at 306. Relying on article
I, section 8 thereof, this Court concluded that the propriety of the kidnapping convictions
rested on a determination of “whether the confinement, movement, or detention [was]
essentially incidental to the accompanying felony and [was] not, therefore, sufficient to
support a separate conviction for kidnapping, or whether it [was] significant enough, in
                                            4
and of itself, to warrant independent prosecution and [was], therefore, sufficient to
support such a conviction.” Id. The Anthony decision generated a significant body of
often conflicting case law.
       In Barney, this Court technically rejected the application of Anthony to multiple
sexual offenses. Barney, 986 S.W.2d at 548. Instead, this Court adopted the test
enunciated by a California court in People v. Madera, 282 Cal. Rptr. 674 (Cal. Ct. App.
1991), a case involving multiple sexual offenses against a single victim. The Madera
test, which was based on a California statute, required a consideration of the defendant’s
intent: whether the defendant’s initial sexual contact with the victim “‘was to commit a
separate base criminal act’” or was engaged in merely “‘to facilitate’” the sexual contact
that immediately followed the initial contact. Barney, 986 S.W.2d at 548 (quoting
Madera, 282 Cal. Rptr. at 679). The Barney Court concluded that Madera
      held that if the act in question directly facilitates or is merely incidental to
      the accompanying sexual conduct (such as, for example, applying lubricant
      to the area of intended copulation), convictions for both acts would be
      barred. If, however, the act in question is ‘preparatory’ only in the sense
      that it is intended to sexually arouse either the victim or the perpetrator,
      separate convictions are not barred.
Id. (citations omitted). The Barney Court then noted five factors that “may be relevant in
determining whether conduct is directly facilitative, and thus incidental, or merely
preparatory in the sense of intending to arouse the victim or perpetrator.” Id. Those five
factors are:
      1. temporal proximity—the greater the interval between the acts, the more
      likely the acts are separate;
      2. spatial proximity—movement or re-positioning tends to suggest separate
      acts;
      3. occurrence of an intervening event—an interruption tends to suggest
      separate acts;
      4. sequence of the acts—serial penetration of different orifices as
      distinguished from repeated penetrations of the same orifice tends to
      suggest separate offenses; and
      5. the defendant’s intent as evidenced by conduct and statements.
Id. at 548–49.
        The Barney Court recognized that the California court was not considering the
“dual conviction question under a due process challenge,” id. at 548 n.2, but concluded
that “the same analysis would determine that there was “no due process violation” in the

                                             5
defendant’s multiple convictions, id. at 549 (emphasis added). Thus, although the Barney
Court ostensibly rejected the application of Anthony to the case before it, the Court
nevertheless utilized a due process analysis to determine the propriety of multiple
convictions arising from an allegedly single criminal action.
       In 2012, this Court overruled Anthony and its progeny: “Anthony and the entire
line of cases including a separate due process analysis in appellate review are expressly
overruled.” State v. White, 362 S.W.3d 559, 578 (Tenn. 2012). In White, we reasoned
that, on direct appellate review, a defendant’s fundamental right to due process was
protected upon a determination that the jury’s verdict, based upon appropriate
instructions for the elements of each crime under consideration, was supported by
sufficient evidence. Id. at 577–78. Thus, we held that “[t]he separate due process test
articulated . . . in Anthony . . . is . . . no longer necessary to the appellate review of a
kidnapping conviction accompanied by a separate felony.” Id. at 578.
       As noted by the majority of the panel of the Court of Criminal Appeals in this
case, this Court in White did not explicitly overrule Barney. Accordingly, the majority
below applied the Barney factors and determined that the two types of contact alleged in
Counts One and Three “were in immediate temporal and spatial proximity to one another
without intervening events or repositioning of the Defendant or the victim. The contact
involved two parts of the victim’s body, her buttocks and her labia, but only her labia
were penetrated. There was no testimony as to the Defendant’s intent.” Itzol-Deleon,
2016 WL 1192806, at *25. Concluding that “the touching of the buttocks was incidental
[to] accomplishing the rape,” the court merged the Defendant’s conviction of attempt to
commit aggravated sexual battery into the Defendant’s conviction of rape of a child. Id.
       Although Barney ostensibly rejected the application of Anthony to multiple
convictions arising out of an allegedly single course of sexual assaultive conduct, the
Barney Court still analyzed the convictions before it through a due process lens. We
clearly rejected in White the application of a separate due process analysis for
determining on appeal the propriety of dual convictions arising from an allegedly single
criminal act. Moreover, since White, we have applied double jeopardy principles, and
not a due process analysis, in determining whether multiple sexual offenses could stand.
See State v. Hogg, 448 S.W.3d 877, 885–87 (Tenn. 2014). Therefore, consistent with our
more recent holdings, we overrule Barney based on its reliance on a due process analysis.
We further hold that the propriety of multiple convictions of sexual offenses arising from
an allegedly single sexual assault must be analyzed under principles of double jeopardy
as set forth by this Court in State v. Watkins, 362 S.W.3d 530 (Tenn. 2012). We turn
now to that analysis.
                                   Standard of Review
       “Whether multiple convictions violate double jeopardy is a mixed question of
law and fact, which we review de novo without any presumption of correctness.”

                                             6
Watkins, 362 S.W.3d at 539 (citing State v. Thompson, 285 S.W.3d 840, 846 (Tenn.
2009)).
                                           Double Jeopardy
        We begin by recognizing that, under both the federal and state Constitutions,6
principles of double jeopardy prohibit, among other things, “multiple punishments for the
same offense imposed in a single prosecution.” Id. at 541, 548. Where multiple
convictions for an allegedly “same offense” arise in a single prosecution, our first task is
to determine which of two categories the double jeopardy claim fits into: “unit-of-
prosecution” or “multiple description.” Id. at 543. “Unit-of-prosecution claims arise
when defendants who have been convicted of multiple violations of the same statute
assert that the multiple convictions are for the ‘same offense.’” Id. “Multiple description
claims arise in cases in which defendants who have been convicted of multiple criminal
offenses under different statutes allege that the convictions violate double jeopardy
because the statutes punish the ‘same offense.’” Id. at 544. The instant case involves a
multiple description claim because the Defendant was convicted of violating two
different statutes, the statute proscribing aggravated sexual battery, Tenn. Code Ann. §
39-13-504,7 and the statute proscribing rape of a child, id. § 39-13-522.8
        The threshold inquiry for determining whether a double jeopardy violation may
have occurred in a multiple description case is “whether the alleged statutory violations
arise from ‘the same act or transaction,’” Watkins, 362 S.W.3d at 545 (citing
Blockburger v. United States, 284 U.S. 299, 301–04 (1932)), because “[w]hen a court
determines that separate convictions do not arise from the same act or transaction, then
there cannot be a double jeopardy violation,” id. (citations omitted). Relevant
considerations in this inquiry include the charging instrument, the statutory provisions at
issue, and “whether the charges arise from discrete acts or involve multiple victims.” Id.
at 556. In cases involving an election of offenses, the State’s election may also be a
relevant consideration.



        6
          The federal Constitution provides that no person shall “be subject for the same offense to be
twice put in jeopardy of life or limb.” U.S. Const. amend. V. Similarly, the Tennessee Constitution
provides that “no person shall, for the same offence, be twice put in jeopardy of life or limb.” Tenn.
Const. art. 1, § 10. We construe the Tennessee prohibition against double jeopardy to be co-extensive
with that of the United States Constitution. See State v. Harris, 919 S.W.2d 323, 327 (Tenn. 1996).
        7
           “Aggravated sexual battery is unlawful sexual contact with a victim by the defendant or the
defendant by a victim accompanied by any of the following circumstances: (4) The victim is less than
thirteen (13) years of age.” Tenn. Code Ann. § 39-13-504(a)(4) (2010).

        8
          “Rape of a child is the unlawful sexual penetration of a victim by the defendant or the defendant
by a victim, if the victim is more than three (3) years of age but less than thirteen (13) years of age.”
Tenn. Code Ann. § 39-13-522(a) (2010 & Supp. 2012).

                                                    7
       This threshold inquiry is the battleground issue in the instant case: whether the
Defendant’s dual convictions for attempt to commit aggravated sexual battery and rape of
a child arose from “the same act or transaction.” The Defendant claims that his actions
during the Lemonade Mouth movie constituted only a single crime stemming from an
indivisible course of conduct, while the State claims that the Defendant’s conduct
constituted two separate and distinct offenses committed sequentially.
                                Same Act or Transaction
         As noted by one commentator, “Blockburger offers no guidance on how to
determine when the act or transaction is the same.” George C. Thomas III, A
Blameworthy Act Approach to the Double Jeopardy Same Offense Problem, 83 Cal. L.
Rev. 1027, 1035 n.34 (1995). The same commentator has also observed that “[t]he
question of when a criminal episode constitutes a single unit of conduct is a difficult one
. . . .” George C. Thomas III, A Unified Theory of Multiple Punishment, 47 U. Pitt. L.
Rev. 1, 12 (Fall 1985); see also Swafford v. State, 810 P.2d 1223, 1233 (N.M. 1991)
(noting that, in double jeopardy jurisprudence, “[t]he case law is replete with failed
attempts at judicial definitions of the same factual event”). Nevertheless, our Court of
Criminal Appeals has tackled this issue and offers us some guidance.
       In State v. Stewart, our Court of Criminal Appeals considered a case in which the
defendant had been convicted of multiple counts of aggravated sexual battery and rape of
a child. No. M2011-01994-CCA-R3-CD, 2013 WL 3820992, at *36 (Tenn. Crim. App.
July 22, 2013). The court set out eight pairs of these convictions along with the salient
conduct on which the convictions were based:
      1. Count 4, aggravated sexual battery involving the Defendant’s touching
      A.G.’s genital area with his mouth or tongue, and Count 3, rape of a child
      involving the Defendant’s performing cunnilingus on A.G. on July 22.
      2. Count 6, aggravated sexual battery involving the Defendant touching
      M.A.’s genital area with his mouth or tongue, and Count 5, rape of a child
      involving cunnilingus of M.A. on July 22.
      3. Count 8, aggravated sexual battery involving the Defendant’s touching
      M.A.’s genital area with his hand or finger, and Count 7, rape of a child
      involving digital penetration of M.A.’s genital area on July 22.
      4. Count 12, aggravated sexual battery involving the Defendant’s touching
      M.A.’s vagina with his penis, and Count 11, involving penile penetration of
      M.A.’s vagina on July 22.
      5. Count 15, aggravated sexual battery involving the Defendant’s touching
      A.G.’s genital area with his hand and/or finger, and Count 14, rape of a
      child involving digital penetration of A.G.’s genital area on July 29.

                                            8
       6. Count 17, aggravated sexual battery involving the Defendant’s touching
       A.G.’s genital area with his mouth and/or tongue, and Count 16, rape of a
       child involving cunnilingus of A.G. on July 29.
       7. Count 19, aggravated sexual battery involving the Defendant’s touching
       M.A.’s genital area with his mouth and/or tongue, and Count 18, rape of a
       child involving cunnilingus of M.A. on July 29.
       8. Count 21, aggravated sexual battery involving the Defendant’s touching
       M.A.’s genital area with his hand and/or finger, and Count 20, rape of a
       child involving the Defendant’s digital penetration of M.A. on July 29.
Id. As to whether these convictions arose “from the same act or transaction,” the
intermediate appellate court concluded that, “[f]or each of these groupings, the
Defendant’s touching the victims was prefatory to the penetration, and the touching and
the penetration were contemporaneous and involved the same body parts. Each grouping
of convictions involve the same act or transaction.” Id.
       Similarly, the Court of Criminal Appeals concluded in State v. Stanhope that the
conduct underlying the defendant’s dual convictions of aggravated burglary and theft
arose from the same act or transaction because “the offenses occurred against the same
victim, at the same location, in close temporal proximity, and as part of one continuing
criminal transaction.” 476 S.W.3d 382, 400–01 (Tenn. Crim. App. 2013).
       Of particular interest in this case is the separate concurring opinion filed with the
Court of Criminal Appeals’ majority opinion in Barney. See State v. Barney, No. 01C01-
9509-CR-00317, 1997 WL 409515, at *10–12 (Tenn. Crim. App. July 23, 1997) (Hayes,
J., concurring), aff’d 986 S.W.2d 545 (Tenn. 1999). The majority of the intermediate
court utilized the Anthony due process analysis. Id. at *4–6. Judge Hayes disagreed with
this approach, stating that the issue before the court “implicates principles of double
jeopardy.” Id. at *10 (Hayes, J., concurring). Judge Hayes posited the question as
“whether the appellant’s conduct constitutes, as he claims, only one crime which stems
from an indivisible course of conduct, i.e. rape of a child or, as the State claims, two
separate and distinct offenses of aggravated sexual battery and rape.” Id. As set forth
above, the facts adduced at trial established that, for each of the five pairs of convictions
contested by the defendant, the defendant had first manually rubbed the victim’s penis
and then fellated the victim. The rubbings formed the basis of the aggravated sexual
battery convictions, and the fellatios formed the basis of the rape of a child convictions.
Judge Hayes focused on “whether the touching of the victim’s penis was a necessary act
for the completion of the rape or whether the touching was an act discrete and separate
from the subsequent rape.” Id. at *11. Judge Hayes acknowledged that, “in cases
involving sex offenses, determining whether the act was ‘preparatory’ or ‘facilitatory’ is
not easily ascertained,” noting that “there is little uniformity on this subject.” Id. Judge



                                             9
Hayes continued:
       If the contact was clearly not a part of the rape, but a part of a separate
       course of conduct, it can be held a separate offense. See People v.
       Slobodion, 31 Cal. 2d 555, 191 P.2d 1, 5 (Cal. 1948).
              Furthermore, a distinction exists between sexual contact designed to
       arouse and that contact solely intended to facilitate the rape. Contact
       intended to arouse is capable of producing its own attendant fear,
       humiliation, pain and damage to the victim.
Id. (citing State v. Phillips, 924 S.W.2d 662, 665 (Tenn. 1996)). Noting that “[t]he proof
in the record establishe[d] that the appellant harbored multiple criminal objectives of
aggravated sexual battery and rape and that the sexual contact was not simply prepatory
[sic] to the rape,” Judge Hayes concluded that “[i]t was unnecessary for the appellant to
masturbate the victim in order for him to accomplish the act of fellatio. Thus, the
appellant’s conduct of rubbing up and down constitutes a separate and distinct act from
that of rape.” Id. at *11, 12 (internal quotation marks omitted). Accordingly, Judge
Hayes “would affirm the appellant’s five convictions for aggravated sexual battery.” Id.
at *12.
       Moreover, although we have today overruled this Court’s decision in Barney to
the extent that it utilized a due process analysis to address the issue before it, we
recognize that, after Watkins, Barney would be characterized as a multiple description
case.9 To that extent, the five factors listed in Barney as “relevant in determining
whether conduct is directly facilitative, and thus incidental [to a sexual assault], or merely
preparatory in the sense of intending to arouse the victim or perpetrator [and therefore
independently significant],” 986 S.W.2d at 548, are helpful in our quest to elucidate the
methodology for determining whether a defendant’s conduct in a multiple description
case arises from “the same act or transaction.”
        We also have found some guidance on what constitutes “the same act or
transaction” from other jurisdictions. For instance, the Kansas Supreme Court has stated
that this threshold inquiry “indicates the conduct must be unitary,” State v. Schoonover,
133 P.3d 48, 62 (Kan. 2006), and offered four factors to be considered in determining if
the accused’s conduct was “unitary”:
       (1) whether the acts occur at or near the same time; (2) whether the acts
       occur at the same location; (3) whether there is a causal relationship
       between the acts, in particular whether there was an intervening event; and
       (4) whether there is a fresh impulse motivating some of the conduct.


       9
          Watkins revised significantly the framework that Tennessee courts use to resolve double
jeopardy issues.

                                               10
Id. at 79. Alabama’s Court of Criminal Appeals also has cited favorably these four
factors for determining whether a defendant’s conduct that allegedly violated more than
one statute arises from the same act or transaction. See Williams v. State, 104 So. 3d
254, 262 (Ala. Crim. App. 2012) (citing Schoonover, 133 P.3d at 79).
       In contrast, the Alaska Court of Appeals has stated that “[i]t is a well-settled rule
that an act of sexual touching and an act of sexual penetration will not constitute separate
crimes if they occur on a single occasion and the touching is merely preliminary to the
penetration.” Harvey v. State, No. A-5814, 1996 WL 658501, at *7 (Alaska Ct. App.
Nov. 13, 1996) (mem. op. & j.) (citing Johnson v. State, 762 P.2d 493, 495 (Alaska App.
1988)). Similarly, the Florida Supreme Court held in State v. Drawdy that the
defendant’s dual convictions of (1) sexual battery for penetrating the victim’s vagina with
his penis and (2) lewd molestation for touching her breasts during the penetration
withstood a double jeopardy challenge because “touching the victim’s breasts was not
incidental to the vaginal penetration—as grabbing the victim’s buttocks to facilitate the
sex act, for example, might be.” 136 So. 3d 1209, 1214 (Fla. 2014).
       In Spain v. United States, 665 A.2d 658 (D. C. Ct. App. 1995), the District of
Columbia Court of Appeals considered a case in which the defendant had been convicted
of (1) assault with intent to commit carnal knowledge and (2) taking indecent liberties
with a minor child, a lesser-included offense of assault with intent to commit carnal
knowledge. The defendant contended that the two offenses should be merged on the
basis that the second conviction was a lesser-included offense of the first. Id. at 659, 660.
The proof established that the defendant had first fondled the victim’s genital area while
she was lying on the bed next to the defendant. After the victim got up and left the bed,
the defendant convinced her to return and lie down next to him. The defendant then
placed his penis between the victim’s legs and began moving his body back and forth.
The court recognized the rule that a greater and lesser offense will merge when they
“both stem from a single criminal act,” but that, “[w]hen the two offenses ‘are triggered
by separate acts, merger is precluded.’” Id. at 660 (quoting Norris v. United States, 585
A.2d 1372, 1375 (D.C. 1991)). The court held that the two convictions did not merge
based on the “fork in the road” test:
              “If at the scene of the crime the defendant can be said to have
       realized that he has come to a fork in the road, and nevertheless decides to
       invade a different interest, then his successive intentions make him subject
       to cumulative punishment, and he must be treated as accepting that risk,
       whether he in fact knows of it or not.”
Id. (quoting Irby v. United States, 390 F.2d 432, 437–38 (D.C. App. 1967) (en banc)
(Leventhal, J., concurring)). Noting that “[t]his test originated in the venerable Supreme
Court decision in Blockburger,” the court stated that “the question we must answer in the
present case is whether there was ‘evidence to show that [appellant] reached a decision
point, a “fork in the road” leading to a “new impulse,” resulting in a different offense.’”

                                             11
Id. (quoting Norris v. United States, 585 A.2d 1372, 1375 (D.C. 1991)). The court
concluded that the defendant had formed a second, distinct impulse:
       Appellant’s initial impulse was to pull [the victim’s] pants down and fondle
       her genitalia. At that point, according to the evidence, he showed no
       interest in having intercourse with her. Had he stopped the “game” when
       [the victim] got off the bed and said she “didn’t want to play any more,” his
       criminal liability would have ended there. The brief interval that followed
       gave appellant a moment to decide “whether to retreat or to invade another
       interest.” Owens v. United States, 497 A.2d 1086, 1096 (D.C. 1985).
       Instead of “retreating” or discontinuing his actions, however, he lured [the
       victim] back to the bed by saying that he wanted to tell her something.
       Thus we hold that what happened thereafter was “the product of a new
       criminal impulse . . . punishable separately from the earlier act . . . .” Allen
       v. United States, 580 A.2d 653, 658 (D.C. 1990).
Id. at 661 (short citations modified to full citations).
       In Williams, supra, the Alabama court recognized that the analysis utilized in unit-
of-prosecution cases could still be instructive in multiple description cases on the issue of
determining whether a defendant’s conduct arises out of the same act or transaction.
Williams, 104 So. 3d at 261–62 (citing Townsend v. State, 823 So. 2d 717, 721–24 (Ala.
Crim. App. 2001), a unit-of-prosecution case). The New Mexico Supreme Court also has
recognized that unit-of-prosecution cases can be of assistance in offering guidance to the
difficult task of determining whether, in a multiple description case, a defendant’s
conduct arose out of the same act or transaction. See Swafford, 810 P.2d at 1234 (citing
Herron v. State, 805 P.2d 624 (N.M. 1991), a unit-of-prosecution case). Accordingly, we
deem it appropriate to consider guidance offered in unit-of-prosecution cases for
assistance in formulating a calculus for answering the “same act or transaction” inquiry in
multiple description cases.
       As Watkins explains, a unit-of-prosecution case involves multiple violations of the
same statute as opposed to violations of two or more different statutes. Unit-of-
prosecution cases require a determination of “‘what the legislature intended to be a single
unit of conduct for purposes of a single conviction and punishment.’” Watkins, 362
S.W.3d at 543 (quoting Thomas, 47 U. Pitt. L. Rev. at 11). “Where two violations of the
same statute rather than two violations of different statutes are charged, courts determine
whether a single offense is involved not by applying the Blockburger test, but rather by
asking what act the legislature intended as the ‘unit of prosecution’ under the statute.”
United States v. Weathers, 186 F.3d 948, 952 (D.C. Cir. 1999) (citing Sanabria v. United
States, 437 U.S. 54, 70 n.24 (1978)). Although the inquiry required under unit-of-
prosecution cases is somewhat different than that required for multiple description cases,
we agree with the Alabama and New Mexico courts that reference to such cases is helpful


                                               12
to a determination of whether a defendant accused of violating two different sexual
assault statutes committed only a single act or transaction.
       With this in mind, we now turn to an examination of State v. Phillips, 924 S.W.2d
662 (Tenn. 1996). In Phillips, this Court addressed a case in which the defendant argued
that his three convictions of aggravated rape all arose from a single episode and,
therefore, he committed only a single offense. Thus, Phillips is a unit-of-prosecution
case. The proof at trial established that, over the course of approximately three hours, the
defendant penetrated the sole victim’s vagina with a plastic object, his mouth, and his
penis. All of these penetrations occurred in the victim’s bed. This Court held that the
defendant’s three convictions did not offend double jeopardy because each of the
defendant’s sexual assaults upon the victim “required a different body position and
engaged different body parts. . . . Therefore, each penetration constituted a distinct,
unlawful invasion of the victim’s body.” Id. at 665. The Phillips Court set forth the
following factors as “significant” in addressing questions of whether a particular sexual
assault constitutes a single violation or multiple violations of a sexual assault statute:
        1. The nature of the act;
        2. The area of the victim’s body invaded by the sexually assaultive
        behavior;
        3. The time elapsed between the discrete conduct; [and]
        4. The accused’s intent, in the sense that the lapse of time may indicate a
        newly formed intent to again seek sexual gratification or inflict abuse[.]
Id.10 The Phillips Court cautioned that “the presence and absence of any one factor or a
combination of them other than the nature of the act is not determinative of the issue.”
Id.
       Our Court of Criminal Appeals also has addressed the issue of multiple
convictions of a particular sexual offense when committed against the same victim. For
instance, in Lillard v. State, 528 S.W.2d 207 (Tenn. Crim. App. 1975), the defendant was
convicted of “two separate rapes committed upon the same victim upon the same night.”
Id. at 209. Upholding the two convictions against a sufficiency challenge, our
intermediate appellate court stated the following:
               But we do not agree that a man who has raped a woman once may
        again assault and ravish her with impunity, at another time and at another
        place, as was done here. An intent was formed to rape her again. The

        10
          The Phillips Court listed cumulative punishment as a fifth factor. Phillips, 924 S.W.2d at 665.
However, the United States Supreme Court has made clear that two convictions for the “same offense”
may violate double jeopardy even if the resulting sentences are ordered to be served concurrently. See
Rutledge v. United States, 517 U.S. 292, 302–03 (1996). Accordingly, we do not consider this factor.

                                                   13
      evidence of the second rape is entirely additional to that of the first.
      Additional orders were given to the captive female, an intent to have her
      again was formed and manifested, and the crime committed. Certainly
      there was separate and additional fear, humiliation and danger to the victim.
Id. at 211. The court concluded: “We hold that separate acts of rape, committed at
different times and places and the product of several intents, are severally punishable.”
Id.
       In contrast, the Court of Criminal Appeals merged two counts of aggravated rape
in State v. Arnett on the following basis:
              The conduct at issue involves two acts of vaginal sexual penetration,
      i.e., one digital and one penile. The testimony of the victim relating to the
      separate counts provides, “he tried to put his penis inside of me, but he
      couldn’t get it in. So he used his finger, and then he tried again and put his
      penis inside of me then.” Clearly, the penetrations invaded the same body
      area of the victim, with only seconds elapsing between the two
      penetrations.      Obviously, from the victim’s testimony, the digital
      penetration was merely the means of completing the penile penetration.
      We are unable to conclude that the intervening seconds between the
      penetrations provided a sufficient lapse of time so as to permit the
      development of “a newly formed intent” as the digital penetration only
      served to facilitate the penile penetration. Phillips, 924 S.W.2d at 665.
      Accordingly, we find that the two vaginal penetrations of Smith were not
      separate and distinct offenses. As such, the appellant’s convictions and
      sentences for aggravated rape violate protections against double jeopardy.
No. 03C01-9811-CR-00395, 2000 WL 122222, at *7 (Tenn. Crim. App. Feb. 2, 2000)
(citation omitted), aff’d 49 S.W.3d 250 (Tenn. 2001).
       Other jurisdictions also utilize these or similar factors in a determination of
whether, in a unit-of-prosecution case, multiple convictions of a sexual offense withstand
a double jeopardy challenge. For instance, in Harrell v. State, 277 N.W.2d 462, 464
(Wis. Ct. App. 1979), the Wisconsin Court of Appeals considered a case in which the
defendant had been convicted of two counts of rape. The two rapes involved the same
victim, involved the same type of penetration, and occurred in the same location, but
were separated by twenty to twenty-five minutes. Id. Recognizing that the relevant
statutes did not identify the “allowable unit of prosecution,” id., and after extensive
review of multiple cases from multiple jurisdictions, the court adopted the rationale of
Lillard, supra, id. at 471, and determined that the defendant’s two convictions of rape did
not violate double jeopardy, id. at 468. The court concluded that several factors were
“dispositive aids to whether an episode of sexually assaultive behavior constitutes a
single offense or multiple offenses.” Id. at 472. Those factors include (1) the nature of
the act(s), including a consideration of “whether the proscribed conduct with reference to
                                            14
one charge is distinguishable from the proscribed conduct with reference to the other
charge”; (2) the interval of time between the offenses, including the recognition that
“[t]he greater the interval of time between acts constituting an episode of sexually
assaultive behavior, the greater the likelihood of separate offenses”; (3) the place(s) of the
assault, “involv[ing] the dual concepts of the location where the assault occurs, as well as
the intimate parts of the victim’s body invaded,” with different places of either sort
increasing the likelihood of an additional offense; (4) “[t]he defendant’s intent, as
evidenced by his conduct and utterances, to sexually abuse or obtain sexual gratification
from his victim [which] may demonstrate his desire for differing and separate means or
acts of abuse or gratification”; and (5) the number of victims. Id. at 473, 474. The court
emphasized that “[t]he presence and absence of a single factor or a combination of factors
other than the nature of the act is not conclusive of the issue.” Id. at 473.
       In Herron v. State, 805 P.2d 624 (N.M. 1991), after extensive research, the New
Mexico high court formulated several factors that were of assistance in determining the
validity of multiple convictions of rape:
       (1) temporal proximity of penetrations (the greater the interval between acts
       the greater the likelihood of separate offenses);
       (2) location of the victim during each penetration (movement or
       repositioning of the victim between penetrations tends to show separate
       offenses);
       (3) existence of an intervening event;
       (4) sequencing of penetrations (serial penetrations of different orifices, as
       opposed to repeated penetrations of the same orifice, tend to establish
       separate offenses); [and]
       (5) defendant’s intent as evidence by his conduct and utterances[.]
Id. at 628 (citing Johnson v. Alaska, 762 P.2d 493, 495 (Alaska Ct. App. 1988); State v.
Griffin, 713 P.2d 283, 287 (Ariz. Ct. App. 1986); Tarry v. State, 710 S.W.2d 202, 203
(Ark. 1986); People v. Rodarte, 547 N.E.2d 1256, 1261–62 (Ill. App. Ct. 1989); State v.
Hamilton, 791 S.W.2d 789, 795 (Mo. Ct. App. 1990); Lillard, 528 S.W.2d at 211; State v.
Lomargo, 335 N.W.2d 583, 592 n.6 (Wis. 1983); Hamill v. State, 602 P.2d 1212, 1216
(Wyo. 1979)).
       The Colorado Supreme Court also has undertaken this analysis in a case involving
a defendant convicted of three counts of sexual assault on a child. Quintano v. People,
105 P.3d 585, 587 (Colo. 2005) (en banc). Seeking guidance from other jurisdictions, the
Court noted that “[c]ourts commonly hold that incidents of sexual assault may be
factually distinct if separate criminal acts have occurred at different times and were
separated by intervening events.” Id. at 591 (citing Gray v. United States, 544 A.2d

                                             15
1255, 1258 (D.C. 1988), Vaughan v. State, 614 S.W.2d 718, 722 (Mo. Ct. App. 1981)).
The Colorado Supreme Court noted that the defendant’s intent also was commonly relied
upon, including a consideration of “whether there was any evidence that [the defendant]
reached a fork in the road, leading to a fresh impulse which resulted in a separate
offense.” Id. (quoting Sanchez-Rengifo v. United States, 815 A.2d 351, 359 (D.C. 2002)
(internal quotation marks omitted)). The court also noted the factors set forth in Herron
and determined that, “[t]hough the cases do not form a consensus on the length of time
required between acts, all jurisdictions appear to require either that the defendant’s acts of
sexual perpetration not be so close in time, or be so lacking in intervals, that they
constitute a single offense of sexual contact.” Id. at 591.
       While the Colorado Supreme Court declined to adopt “any specific list of factors
to determine whether the defendant’s acts constitute factually distinct offenses,” the court
determined that all three of the defendant’s convictions withstood a double jeopardy
challenge:
               The record evidences that the defendant had sufficient time to reflect
       after each encounter. He persisted after the victim admonished him to stop
       several times. Each incident occurred in a different location, or after the
       victim had left a location and returned there. As well, the record reflects
       sufficient breaks between each incident to allow the defendant time to
       reflect. Moreover, the defendant’s statements supported the forming of
       renewed intentions. Though the record does not disclose specifically how
       long each incident lasted, the facts prove that the defendant’s conduct was
       separate in temporal proximity and constituted a new volitional departure in
       his course of conduct.
Id. at 592; see also, e.g., Velez v. Clarinda Corr. Facility, 791 F.3d 831, 835 (8th Cir.
2015) (in unit-of-prosecution cases, relevant factors applied by Iowa courts in double
jeopardy inquiry are “the time interval between the successive actions; the place where
the actions occurred; the identity of the victim(s); the existence of an intervening act; the
similarity of the defendant’s acts; and the defendant’s intent at the time of his actions”)
(citing State v. Ross, 845 N.W.2d 692, 705 (Iowa 2014)); Stoddard v. Secretary, Dep’t of
Corr., 600 Fed. Appx. 696, 704–05 (11th Cir. 2015) (recognizing that, in determining
whether multiple convictions of sexual battery violate double jeopardy, Florida courts
would look to the “spatial and temporal aspects of the criminal conduct,” the number of
victims, and whether “‘the defendant had time to pause, reflect, and form a new criminal
intent between the occurrences’”) (quoting Eaddy v. State, 789 So. 2d 1093, 1095 (Fla.
Dist. Ct. App. 2001), other citations omitted); State v. Griffin, 713 P.2d 283, 287 (Ariz.
1986) (en banc) (affirming four counts of sexual assault involving same victim because
“[e]ach felonious act was performed independent of the others and was completed prior
to the beginning of the next act. Each act was performed in an entirely different manner
and each was accompanied by the use of force and a lack of consent on the victim’s part.
It is irrelevant that the acts were committed within a relatively short time span”) (citations

                                             16
omitted); Tarry v. State, 710 S.W.2d 202, 203 (Ark. 1986) (affirming two rape
convictions involving same victim because “the two acts of rape were of a different
nature and were separated in point of time. A separate impulse was necessary for the
commission of each offense”); Vaughan v. State, 614 S.W.2d 718, 722 (Mo. Ct. App.
1981) (upholding two rape convictions against double jeopardy challenge, noting that,
“[w]hether multiple assaults resulting in rape constitute multiple crimes or a single crime
are determined by the facts of each case, including the factors of time, place of
commission and, preeminently, defendant’s intent, as evidenced by his conduct and
utterances”) (citations omitted); State v. Eisch, 291 N.W.2d 800, 806 (Wis. 1980)
(multiple charges of rape proper where defendant alleged to have committed vaginal
intercourse, anal intercourse, fellatio, and inserting object into victim’s genitals because
each alleged act “was perpetrated by the exercise of separate volitional acts, each
involved a different area of the victim’s body, each required separate application of force
and threat, and each resulted in a new and different humiliation, danger and pain”);
Hamill v. State, 602 P.2d 1212, 1216 (Wyo. 1979) (rejecting double jeopardy challenge
to three convictions of rape on basis that, “where separate and distinct incidents of sexual
assault occur in different ways, each in a different time period or where the same type of
sexual assault occurs more than once on the same victim in different time periods, each
incident constitutes a separate definable criminal offense which can be prosecuted
individually”) (citations omitted).
        The courts of Texas have framed the issue somewhat differently, but, nevertheless,
their cases offer some guidance. For instance, in Maldonado v. State, the Texas Court of
Criminal Appeals recognized that sexual penetration “cannot physically occur in the
absence of contact” and that “[a]n offense may be factually subsumed when there is a
single act that cannot physically occur in the absence of another act.” 461 S.W.3d 144,
149 (Tex. Crim. App. 2015). In that event, “it would violate the Double Jeopardy Clause
to punish the defendant more than once for the same conduct.” Id.; see also Aekins v.
State, 447 S.W.3d 270, 275, 277 n.28 (Tex. Crim. App. 2014) (stating that, “[i]f the
offense is a single continuous act, with a single impulse, in which several different
statutory provisions are necessarily violated along that continuum, the offenses merge
together,” and providing as an example, “one rape will frequently involve the defendant’s
acts of exposing his genitals, then contacting the victim’s genitals with his own, then
penetrating the victim’s genitals with his. It is a ‘continuing’ crime in the sense that the
defendant commits several criminal acts on the way to completing the rape, but the lesser
acts of exposure and contact merge into the ultimate act of penetration”) (citing Patterson
v. State, 152 S.W.3d 88, 92 (Tex. Crim. App. 2004)); Alberts v. State, 302 S.W.3d 495,
502–03 (Tex. App. 2009) (“[A] defendant cannot be convicted for a completed act of
sexual assault and also for conduct that is demonstrably a part of the commission of the
completed act.”) (citation omitted).
      Clearly, based upon our review of these many cases from many jurisdictions, there
is no well-accepted, “bright-line” test for the determination of whether a particular
defendant has committed one or more sexual offenses during the course of a single sexual
                                            17
assault on a single victim, regardless of whether the acts are categorized as violating one
statute more than once or as violating more than one statute. In light of the above
guidance, however, we offer the following list of non-exclusive factors that may be taken
into consideration when, in a multiple description case involving a single victim, the
defendant claims that his multiple convictions arise from the same act or transaction:
      1. The nature of the defendant’s actions that are alleged to be in violation
      of the various statutes (“the defendant’s actions”);
      2. The temporal proximity between the defendant’s actions;
      3. The spatial proximity of the physical locations in which the defendant’s
      actions took place;
      4. Whether the defendant’s actions contacted different intimate areas of the
      victim’s body and the degree of proximity of those areas to each other;
      5. Whether the defendant’s contact with different intimate areas of the
      victim’s body was deliberate or merely incidental to facilitating contact
      with another intimate area;
      6. Whether the defendant deliberately used different parts of his body (or
      objects) to assault the victim sexually;
      7. Whether the defendant’s assault was interrupted by some event, giving
      him an opportunity to either cease his assault or re-form a subsequent intent
      to commit a subsequent assault;
      8. Indications of the defendant’s intent to commit one or more than one
      sexual assault on the victim; and
      9. The extent to which any of the defendant’s actions were merely ancillary
      to, prefatory to, or congruent with, any of his other actions, thereby
      indicating unitary conduct.
The presence or absence of any one or more particular factors is not determinative.
        We turn now to the application of these factors to the facts and circumstances of
this case.
                                Application of the Factors
      The proof in this case established that the Defendant’s sexual contact with the
victim occurred while they were both lying down and the Defendant was positioned
behind the victim. The Defendant began his assault by pulling down the victim’s pants.
At that point, the victim felt something on her back, which she assumed was the
Defendant’s penis. The victim next felt the Defendant’s penis between her thighs and

                                            18
outside of her rectum. This proof supports the inference that the Defendant manipulated
his penis from contact with the victim’s back to being situated between her legs, from
behind. This particular positioning also included contact between the Defendant’s penis
and the victim’s buttocks. The victim testified that, after the Defendant put his penis
between her legs from behind, he moved his body up and down, causing his penis to rub
between her legs and against the outside of her buttocks, including, at least on one
occasion, a “little bit” of penetration into her genital area. Eventually, he ejaculated. The
victim then got up, and both she and the Defendant left the room.
       The proof does not establish that there was either a pause in time or a change in
location between the touching of the victim’s buttocks with the Defendant’s penis and the
penetration of the victim’s genital area with the Defendant’s penis. That is, the contact
between the Defendant’s penis and the victim’s buttocks and genitals occurred
simultaneously and with no change in position by either the Defendant or the victim.
There was no interruption between the physical contacts.
       Taking these factors into consideration in light of the proof in this case, we hold
that the Defendant’s conduct during the Lemonade Mouth movie constituted a single,
continuous episode of sexual assault, during which his penis rubbed against the victim’s
buttocks coincidentally to, and as a part of, rubbing between the victim’s legs and
penetrating the victim’s genital area. We emphasize that our analysis focuses, as it must,
on the physiological aspects of the Defendant’s sexual assault on the victim as their
bodies were positioned at the time of the contact. The proof demonstrates that the
Defendant’s touching of the victim’s buttocks with his penis was not an act independent
of his rape of her genital area, but, rather, was merely incidental to the genital
penetration. Accordingly, we must conclude that the Defendant’s conviction of attempt
to commit aggravated sexual battery and his conviction of rape of a child arose out of the
same act or transaction.
        Under Watkins, if our determination of the threshold inquiry is that the
Defendant’s two convictions arose from the same act or transaction, we next must
consider the statutory elements of the two conviction offenses. Watkins, 362 S.W.3d at
557. “If the elements of the offenses are the same, or one offense is a lesser included of
the other, then we will presume that multiple convictions are not intended by the General
Assembly and that multiple convictions violate double jeopardy.” Id. (emphasis added).
This Court already has determined that aggravated sexual battery is a lesser-included
offense of rape of a child. State v. Howard, 504 S.W.3d 260, 273 (Tenn. 2016). Because
the attempt to commit a crime is a lesser-included offense of the completed crime, State
v. Burns, 6 S.W.3d 453, 466–67 (Tenn. 1999), attempt to commit aggravated sexual
battery is also a lesser-included offense of rape of a child. Accordingly, we are
constrained to conclude that the Defendant’s dual convictions of attempt to commit
aggravated sexual battery and rape of a child arising out of his assault on the victim while
she watched Lemonade Mouth violate double jeopardy.


                                             19
       The appropriate remedy for this double jeopardy violation is the merger of the
lesser offense into the greater offense. See, e.g., State v. Davidson, 509 S.W.3d 156, 217
(Tenn. 2016) (stating that “[m]erger is required when a jury returns guilty verdicts on two
offenses, one of which is a lesser-included offense of the other”) (citation omitted).
Therefore, we hold that the Court of Criminal Appeals did not err by ordering the merger
of these two convictions, although we affirm the order of merger for reasons different
than those relied upon by the intermediate appellate court.
                                              Conclusion
      Although we have utilized a different analysis, we affirm the judgment of the
Court of Criminal Appeals that the Defendant’s conviction of attempt to commit
aggravated sexual battery, entered on Count One of the indictment, must be merged into
the Defendant’s conviction of rape of a child, entered on Count Three of the indictment.
We remand this matter to the trial court for the entry of the appropriate judgment
documents reflecting this merger.11
        In addition to remanding this matter to the trial court for the entry of corrected
judgment orders reflecting the Defendant’s modified sentences, the Court of Criminal
Appeals remanded this matter to the trial court for the correction of clerical errors relative
to the judgment order entered on Count Six. We affirm these orders of remand.
        In sum, we affirm the judgment of the Court of Criminal Appeals.


                                                         _______________________________
                                                         JEFFREY S. BIVINS, CHIEF JUSTICE




        11
           The Court of Criminal Appeals also determined that the trial court erred in sentencing the
Defendant and modified the Defendant’s sentences accordingly. The State did not appeal from the Court
of Criminal Appeals’ judgment regarding the Defendant’s sentences. Accordingly, although a remand for
a reconsideration of consecutive service might have been appropriate in light of the intermediate appellate
court’s modification of the Defendant’s sentences, the State has not appealed this issue.

                                                    20